Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on June 24th, 2021.
Claims 1-13 and 15 are hereby allowed.  Claim 1, 5-6, 8-12 and 15 are currently amended.  
The present application claims prior to French Republic application no. FR1872002, filed November 28th, 2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 9-10 of their response filed on June 24th, 2021 are persuasive.  The claims as amended are not taught by the prior art of record, the combination of Bodart and Hart.  Nor are the claims as amended taught by the combination of references cited in the Advisory Action mailed on June 8th, 2021.  Specifically, the prior art of record does not teach access to a voice assistant two different modes, a local operating mode and remote operating mode.
Upon further search and consideration in the technology area of remotely accessing a voice assistant, no prior art was identified as teaching setting up a remote communication with a remotely located voice assistant from a caller terminal by way of a conventional audio stream captured by a microphone (eg. a conventional telephone call) containing a voice command directed to the voice in a remote operating mode.  And where an audio response from the remotely located voice assistant is retransmitted back from the voice assistant to the originating caller terminal.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang		Pat. Pub.	2017/0339278
Yoo		Pat. Pub.	2018/0165062
Singh		Patent no.	10,143,027
Lavian		Pat. Pub.	2019/0082043
Li		Pat. Pub.	2019/0206412
Eubanks	Pat. Pub.	2019/0373100
Heidari		Pat. Pub.	2020/0045041
Woo		Patent no.	10,880,650
Blake		Pat. Pub.	2021/0165631

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8/13/21
/BLAKE J RUBIN/Examiner, Art Unit 2457